Citation Nr: 1108192	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-38 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical spine osteoarthritis, nerve root irritation. 

2.  Entitlement to a rating in excess for 10 percent for varicose veins, right leg medial aspect, early.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to February 1959, and from October 1959 to January 1977. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina, that granted a 10 percent rating for a serviced connected cervical spine disability, and that continued a noncompensable rating assigned for varicose veins of the right leg.  The Veteran appealed the assigned ratings.  Thereafter, during the pendency of the appeal, the noncompensable rating assigned for varicose veins of the right leg was increased to 10 percent.  The 10 percent rating for a cervical spine disability was increased to 20 percent.  Both increases were made effective from March 2005, which was the date of the Veteran's claim for increased ratings.

In his November 2006 substantive appeal, the Veteran requested a hearing before the Board.  However, a February 2008 hearing notice indicates that the Veteran withdrew his hearing request.  Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2010).

This case was previously before the Board in October 2010, when the claims were remanded for further evidentiary and procedural development.  The RO was instructed to obtain additional VA clinical records, obtain private treatment records following obtaining appropriate release from the Veteran, schedule the Veteran for VA examinations to determine the current nature and severity of his service-connected cervical spine osteoarthritis, nerve root irritation and varicose veins, right leg medial aspect, early, and issue a supplemental statement of the case considering all evidence added to the record after the September 2006 statement of the case.  The Board concludes that the development set forth in the October 2010 Remand has been accomplished and therefore finds that it may proceed with a decision at this time.

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the instant case, the holding of Rice is inapplicable.  Although the evidence of record clearly shows that the Veteran has been unemployed since approximately 1993, the evidence of record indicates that this is because of eligibility by age or duration of work.  Further, the Veteran has not alleged that he has been rendered unemployable because of his service-connected cervical spine osteoarthritis or varicose veins.  As such, consideration of TDIU is not deemed warranted. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's cervical spine disability has been manifested by subjective complaints of pain and stiffness; objective findings include range of motion greater than 15 degrees, no incapacitating episodes requiring hospitalization or bedrest as prescribed by a physician, or ankylosis; nor are neurological symptoms sufficient to warrant a separate rating demonstrated.

2.  The evidence does not show persistent edema of the right leg medial aspect, early, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.


CONCLUSIONS OF LAW
 
1. The criteria for a rating in excess of 20 percent for cervical spine osteoarthritis, nerve root irritation have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DCs) 5003-5237 (2010).

2.  The criteria for a rating in excess for 10 percent for varicose veins, right leg medial aspect, early, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.104, DC 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2005, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.   

With respect to the Dingess requirements, in May 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the May 2006 notice, the matters were readjudicated in a September 2006 statement of the case.  Therefore, adequate notice was provided to the Veteran pursuant to the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records.  Further, the Veteran submitted private treatment records.  The Board notes that the Veteran, through his representative, alleged in a September 2010 statement that there were outstanding records from his private treating physician.  Pursuant to the October 2010 Remand, the Veteran was asked to complete a VA Form 21-4142, Authorization and Consent to Release Information.  See October 2010 Letter from the Appeals Management Center (AMC) to the Veteran.  The AMC indicated that if the Veteran did not respond to this request a decision would be made of his claim within 30 days.  There is also no indication in the file that the Veteran requested assistance obtaining these records.  As such, the Board will proceed with adjudication despite any remaining outstanding records from the practitioner. 

Next, the Veteran was afforded VA examinations in April 2005, February 2007, and November 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the November 2010 VA examination.  Moreover, the Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issues on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA General Counsel opinion has also held that DC 5293, intervertebral disc syndrome, involved loss of range of motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Cervical Spine

The Veteran's cervical spine disability is rated at 20 percent disabling pursuant to DCs 5003-5237.  In order to warrant a higher rating, the evidence must show:

* forward flexion of the cervical spine 15 degrees or less (30 percent);
* favorable ankylosis of the entire cervical spine (30 percent); or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (DC 5243, 40 percent).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Moreover, an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.

The Board has reviewed the evidence of record and finds that the weight of evidence does not support an increased rating.  Indeed, an April 2005 VA examination revealed forward flexion of the cervical spine to 40 degrees.  The examiner noted that there was no weakness, incoordination, fatigability or further limitation in range of motion with repetitive range of motion.  At a November 2010 VA examination, the Veteran demonstrated 30 degrees of forward flexion of the cervical spine, with pain beginning at 20 degrees.  The VA examiner noted that there was no additional limitation of motion, after at least 3 repetitions.  Therefore, because even considering pain, flexion is not shown at 15 degrees or less, the findings above, do not support a 30 percent evaluation.  See DeLuca.

Additionally, the evidence does not reflect ankylosis of the cervical spine. 
For definitional purposes, ankylosis is 'immobility and consolidation of a joint due to disease, injury, or surgical procedure.'  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  The Board has considered the Veteran's statements that his neck is stiff and he has to turn his whole body because of difficulty turning his neck.  See November 2010 VA examination.  While range of motion is limited, the present level of range of motion does not indicate a fixation of the cervical spine.  Moreover, X-ray testing at his April 2005 and diagnostic testing at his November 2010 VA examinations did not reflect ankylosis.  Therefore, a higher rating based on ankylosis is not warranted.

Next, while the Veteran has reported on-going cervical spine pain, the evidence does not show that he has been ordered bedrest by a physician.  For example, at his April 2005 VA examination he indicated that he was able to perform his activities of daily living and he had not been incapacitated in the past 12 months because of his neck.  In fact, at his November 2010 VA examination the Veteran indicated that he did not let his cervical spine disability interfere with his daily activities or his social life.  He stated that he enjoyed traveling with his wife and going to casino's several times a year.  He further denied any incapacitating episodes with prescribed bed rest.  As he has not demonstrated that he experienced incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a rating of 40 percent is not for application. 

After additionally considering Note (1), the Board finds that a separate rating for neurological abnormality is not warranted.  At his April 2005 VA examination, the Veteran denied radiation into his shoulders, arms or hands.  He described tingling in both hands and fingers but not his arms.  Upon neurological testing, the VA examiner noted normal strength in the right hand and upper extremity.  Slightly reduced strength was noted in the left hand with normal strength in the upper extremity.  The VA examiner noted that sensation was intact in the upper extremities bilaterally.  The Veteran was not diagnosed with a neurological disorder associated with his cervical spine at that time.  

The Board notes that a May 2005 VA treatment record noted slightly reduced grip in the right hand.  The Veteran was not diagnosed with a neurological disorder at that time.  A February 2006 private treatment note reflects complaints by the Veteran of numbness in his toes.  He was diagnosed with diabetes mellitus with burning dysesthesias in the feet.  A February 2007 VA examination noted no objective findings of radiculopathy or polyneuropathy.  A January 2010 VA treatment record noted deep tendon reflexes were symmetrical in the biceps and sensation discrimination appeared to be intact.  A June 2010 VA treatment record noted no paresthesias or no new neurologic symptoms.  The November 2010 VA examiner indicated in his examination report that there was no objective evidence of cervical radiculopathy.  He indicated that the Veteran had normal and bilaterally equal sensation to pinprick and light tough in both arms.  Grip strength was noted to be 5/5.  Although abnormal and reduced sensation to pinprick and light touch was noted in both feet and toes, consistent with neuropathy, the VA examiner indicated that this was unrelated to the Veteran's cervical spine disorder or right lower extremity varicose veins.  As such, a separate neurological evaluation is not warranted. 

In sum, a rating in excess of 20 percent is not warranted for any portion of the rating period for a cervical spine disability. In reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.

Varicose Veins, Right Leg

The Veteran, is assigned a 10 percent rating for varicose veins of the right lower extremity under Diagnostic Code 7120.

Pursuant to Diagnostic Code 7120, a noncompensable rating is warranted where there are asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted where there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted where there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).

The evidence of record does not demonstrate that the Veteran has had "persistent" edema.  Rather, the evidence demonstrates "intermittent" edema.  For example, an October 2004 private treatment record, and May 2005, March 2006, April 2007, April 2008, May 2009, January 2010, and June 2010 VA treatment records noted no edema.  However, a September 2005 private treatment record noted some occasional pedal edema.  A December 2005 private treatment record noted trace bilateral pedal edema primarily at the ankles.  Moreover, a February 2006 private treatment record reflected trace pedal edema.  At an April 2005 VA examination the VA examiner noted there was no skin change to indicate stasis pigmentation.  A February 2007 VA examination reflected skin that was warm and dry with good skin color and normal turgor without jaundice, icterus, ecchymosis or petechia.  

At his November 2010 VA examination the Veteran denied the use of compression hose since 1977.  He reported intermittent edema of the dorsum of both feet and ankle with symptoms relieved by elevation of the extremity.  He denied aching and fatigue in the leg after prolonged standing or walking.  Moreover, the Veteran denied persistent edema, incompletely relieved by elevation of the extremity, stasis pigmentation or eczema, persistent ulceration, or massive board-like edema with constant pain at rest.  Further, the Veteran denied abnormal sensations in the legs at rest or with prolonged standing or walking, other than dysesthesia/paresthesia which was associated with peripheral neuropathy and unrelated to his service connected varicose veins. 

The Veteran additionally denied any limitation of activity imposed by his service-connected varicose veins and denied effect upon his ordinary activities or on his economic adaptability.  Upon examination, the VA examiner noted no gross varicosities or venous flushing.  No statis dermatitis was noted.  The VA examiner indicated that there was diffuse network of small peripheral spider veins along the bilateral medial ankles, below malleoli with bilateral edema in this area.  Trace bilateral pitting edema was also noted on the dorsum of both feet.  There was no pretibial edema.  The examiner commented that peripheral pulses were palpable and bilaterally equal.  He indicated that there was no pallor, good capillary refill, and minimal, barely visible, nonpalpable right lower leg medial varicose veins.  No tenderness or induration along the vein was noted. 

As indicated above, to warrant a rating in excess of 10 percent for varicose veins there would need to be evidence of persistent edema, incompletely relieved by elevation of the extremity.  While intermittent edema is demonstrated by treatment records and upon VA examination, persistent edema has not been shown. Consequently, an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected varicose veins of the right leg during the appeal period.

Recognition is given to the Veteran's assertion that he does not have varicose veins.  Rather, he argues that his leg pain is the result of peripheral vascular disease of the right lower extremity.  These contentions were duly considered by the RO.  In fact, the Veteran's claim for service connection for peripheral vascular disease of the lower extremities was denied in a March 2007 rating action.  The Veteran did not appeal that decision.

With respect to all of his claims, the Board has also considered the statements of the Veteran that his disabilities warrant higher ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to them through their senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's cervical spine and varicose vein disabilities -has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Based on the evidence, the Board finds that increased ratings are not warranted for any of the disabilities on appeal.  


The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's cervical spine and varicose vein disabilities were considered in contemplation of the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the picture of the Veteran's cervical spine and varicose vein disabilities include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

A rating in excess of 20 percent for cervical spine osteoarthritis, nerve root irritation, is denied. 

A rating in excess for 10 percent for varicose veins, right leg medial aspect, early, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


